
	
		II
		110th CONGRESS
		2d Session
		H. R. 6772
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 1717 Orange Avenue in Fort Pierce, Florida, as
		  the CeeCee Ross Lyles Post Office Building.
	
	
		1.CeeCee Ross Lyles Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1717 Orange Avenue in Fort Pierce, Florida, shall be known
			 and designated as the CeeCee Ross Lyles Post Office
			 Building.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the facility referred to in subsection (a) shall be deemed to
			 be a reference to the CeeCee Ross Lyles Post Office
			 Building.
			
	
		
			Passed the House of
			 Representatives September 18, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
